             IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION


JONATHAN CARL ALEXANDER
JOHNSON,


     Plaintiff,

             V                                         CV 118-194


HIRERIGHT, INC. and MAU
LEASING, LLC d/b/a MAU
WORKFORCE SOLUTIONS


     Defendants.



                                      ORDER




     Before      the   Court     is   the   Parties'    joint      stipulation   of

dismissal with prejudice as to Defendant MAU Leasing, LLC d/b/a

MAU Workforce Solutions ("Defendant MAU").             (Doc. 29.)      All parties

signed the stipulation.          Upon due consideration, the Court finds

dismissal of Defendant MAU appropriate pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(ii).

     IT IS THEREFORE ORDERED that Defendant MAU is DISMISSED WITH

PREJUDICE.       The   Clerk is directed to TERMINATE all motions and

deadlines    applicable     to    Defendant    MAU,    if   any,    and   TERMINATE

Defendant MAU as a defendant to this action.                    The dismissal of

Defendant MAU shall not result in any party bearing the attorney's

fees and costs of another party.            All other claims asserted by the

remaining Parties shall continue unaffected by this Order.
    ORDER ENTERED at Augusta, Georgia, this _7^day of July,

2019.



                               J. RANI^M^ALL,/CHIEF OUDGE
                               UNITED ^TATES' DISTRICT COURT
                                lUTHEaN DISTRICT OF GEORGIA
